Citation Nr: 0502391	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-20 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee.  

2.  Entitlement to an initial rating in excess of 10 percent 
for traumatic osteoarthritis with painful motion of the right 
knee.  

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left knee.  

4.  Entitlement to an initial rating in excess of 10 percent 
for traumatic osteoarthritis with painful motion of the left 
knee.  

5.  Entitlement to a rating in excess of 20 percent for 
intervertebral disc syndrome of the lumbosacral spine.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from June 1951 to 
February 1974.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the San Diego, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
July 2002 rating decision continued a 10 percent rating for 
degenerative joint disease of the right knee, that granted 
service connection and an initial 10 percent rating for 
degenerative joint disease of the left knee from May 8, 2001, 
and that increased the rating for herniated nucleus pulposus 
of the lumbar spine to 20 percent from May 8, 2001.  A 
December 2002 decision review officer decision granted a 
separate 10 percent rating for traumatic osteoarthritis with 
painful motion of the right knee from May 8, 2001 and a 
separate 10 percent rating for traumatic osteoarthritis with 
painful motion of the left knee from May 8, 2001.  




FINDINGS OF FACT

1.  The May 2004 VA joints examiner noted no instability, no 
giving way, no locking, and no fatigability in the right 
knee, and the veteran reported no episodes of dislocation or 
recurrent subluxation in the right knee.  

2.  Right knee extension was limited to 15 degrees in April 
2003.  

3.  The evidence regarding the right knee shows no 
crepitation, incoordination, impaired ability to execute 
skilled movement smoothly, atrophy of disuse, or instability 
of station.  

4.  The May 2004 VA joints examiner noted no stiffness, no 
pain, no weakness, no heat, no redness, and no instability in 
the left knee, and the veteran reported no episodes of 
dislocation or recurrent subluxation in the left knee.  

5.  Left knee flexion was limited to 126 degrees and 
extension was limited to 0 degrees in May 2004.  

6.  The May 2004 VA joints examiner characterized the 
veteran's left knee pain as mild to moderate, and the 
evidence shows no crepitation, incoordination, impaired 
ability to execute skilled movement smoothly, swelling, 
atrophy of disuse, or instability of station.  

7.  Lumbar spine motion was flexion limited to 64 degrees, 
extension limited to 22 degrees, left and right lateral 
flexion limited to 20 degrees each, left lateral rotation 
limited to 28 degrees, and right lateral rotation limited to 
26 degrees at the May 2004 VA examination.  

8.  The May 2004 VA spine sensory, motor, and reflexes 
examinations were normal with no objective evidence of spasm, 
weakness, or tenderness.  



9.  The evidence regarding the lumbosacral spine shows no 
crepitation, excess fatigability, incoordination, impaired 
ability to execute skilled movement smoothly, swelling, 
atrophy of disuse, weight loss, fevers, malaise, dizziness, 
visual disturbances, numbness, bladder complaints, or bowel 
complaints.  

10.  The May 2004 VA spine examiner found no evidence of any 
disc syndrome, and the medical evidence shows no absent ankle 
jerk or other neurological findings appropriate to the site 
of a diseased disc.  

11.  The medical evidence regarding the lumbosacral spine 
does not show listing of the whole spine, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion, narrowing or 
irregularity of joint space, or abnormal mobility on forced 
motion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the right knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.71a, Diagnostic Code 5257 (2003).  

2.  The criteria for an initial 20 percent rating for 
traumatic osteoarthritis with painful motion of the right 
knee are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5260, 5261 (2003).  

3.  The criteria for an initial rating in excess of 10 
percent for degenerative joint disease of the left knee are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2003).  



4.  The criteria for an initial rating in excess of 10 
percent for traumatic osteoarthritis with painful motion of 
the left knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5260, 5261 (2003).  

5.  The criteria for a rating in excess of 20 percent for 
intervertebral disc syndrome of the lumbosacral spine are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5292, 5295 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242, 5243 (2004) (effective from 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003) (effective from September 23, 2002 to September 26, 
2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) 
(effective prior to September 23, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claims may be adjudicated on the merits because the VA 
has fulfilled its duty to assist and inform the veteran in 
the development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
The veteran received VA joints and spine examinations in May 
2004.  The veteran and his representative filed several lay 
statements with the RO, and the veteran provided sworn 
testimony at an October 2004 video hearing before the Board.  

The December 2002 statement of the case and the August 2004 
supplemental statement of the case informed the veteran of 
applicable laws and regulations, including applicable 
provisions of The Veterans Claims Assistance Act of 2000, the 
evidence needed to substantiate the claims, and which party 
was responsible for obtaining the evidence.  In these 
documents, the VA informed the veteran that it would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from the identified 
private health care providers.  The veteran was informed that 
it was his responsibility to identify health care providers 
with specificity, that it was his responsibility to provide 
the evidence in his possession that pertained to the claims, 
and that it still remained his ultimate responsibility to 
obtain any lay statements and private medical evidence needed 
to support his claims.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claims.  He was told which party was responsible for 
obtaining the evidence and provided ample opportunity to 
present such evidence.  The VA has obtained the identified 
pertinent records in its possession or confirmed the 
unavailability of such.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  


Entitlement to a rating in excess of 10 percent for
degenerative joint disease of the right knee

A May 1974 rating decision granted service connection and an 
initial 10 percent rating for degenerative joint disease of 
the right knee from March 1, 1974, and a November 1997 rating 
decision continued the 10 percent rating.  The May 1974 and 
November 1997 rating decisions became final because the RO 
notified the veteran of each of the decisions by letter, and 
notices of disagreement were not filed within the prescribed 
time periods.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2003).  A July 2002 rating 
decision continued the 10 percent rating for degenerative 
joint disease of the right knee, and the veteran perfected a 
timely appeal.  

For the veteran to prevail in a claim for increased rating, 
the evidence must show that his service-connected disability 
has caused greater impairment of his earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations that are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

A rating higher than 10 percent is not in order under the 
criteria of Diagnostic Code 5257.  Recurrent subluxation or 
lateral instability of the knee is assigned a 10 percent 
evaluation for slight impairment, a 20 percent evaluation for 
moderate impairment, and a 30 percent evaluation for severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  At the 
April 2002 VA joints examination, the veteran reported giving 
way in the right knee and that he used a knee brace 
frequently.  While there was a 10 degree varus deformity in 
the right knee in January 2004, the May 2004 VA joints 
examiner noted that there was no instability, no giving way, 
no locking, and no fatigability.  The veteran reported no 
episodes of dislocation or recurrent subluxation in the right 
knee.  

In summary, the symptomatology associated with the veteran's 
right knee instability more nearly approximates the criteria 
for a 10 percent rating.  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The evidence is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2003); Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).  


Entitlement to an initial rating in excess of 10 percent for
traumatic osteoarthritis with painful motion of the right 
knee

The July 2002 rating decision continued the 10 percent rating 
for degenerative joint disease of the right knee, and the 
veteran perfected a timely appeal of the rating.  A December 
2002 decision review officer decision granted a separate 10 
percent rating for traumatic osteoarthritis with painful 
motion of the right knee from May 8, 2001, and the veteran 
continued to express disagreement with the separate 
10 percent rating.  

Traumatic osteoarthritis with painful motion of the right 
knee has been evaluated under the criteria for traumatic 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Given the diagnoses and findings of record, the Board will 
consider whether a higher rating is warranted under the 
criteria for traumatic arthritis (Diagnostic Code 5010) and 
limitation of motion (Diagnostic Codes 5260 and 5261) since 
May 8, 2001, when the veteran filed his claim for increased 
rating.  

A higher 20 percent rating is justified under the criteria 
for limitation of motion of the right knee.  Limitation of 
flexion of a leg is assigned a 0 percent evaluation if 
limited to 60 degrees, a 10 percent evaluation if limited to 
45 degrees, a 20 percent evaluation if limited to 30 degrees, 
and a 30 percent evaluation if limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of 
extension of a leg is assigned a 0 percent evaluation if 
limited to 5 degrees, a 10 percent evaluation if limited to 
10 degrees, a 20 percent evaluation if limited to 15 degrees, 
a 30 percent evaluation if limited to 20 degrees, a 40 
percent evaluation if limited to 30 degrees, and a 50 percent 
evaluation if limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  The existence of functional loss and 
pain, crepitation, less or more movement than normal, 
weakened movement, excess fatigability, incoordination, 
impaired ability to execute skilled movement smoothly, 
swelling, deformity, atrophy of disuse, instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing must also be considered 
when evaluation is based on limitation of motion, as it is 
under the criteria of Diagnostic Codes 5260 and 5261.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-207 (1995).  

In this case, the veteran's worst range of motion was flexion 
limited to 98 degrees in May 2004 and extension limited to 15 
degrees in April 2003.  This means that the veteran was able 
to flex his right leg well past the 60 degrees limitation 
required for a minimum 0 percent evaluation but that he 
deserves a 20 percent rating for limitation of extension to 
15 degrees.  Moreover, in October 2004, the veteran testified 
that he gave up his job as a postal worker in 1993 because he 
could not stand long enough to pitch the mail.  The veteran 
took prescription pain medications.  The May 2004 VA examiner 
opined that there was additional limitation to the veteran's 
function because of pain 5-10 percent from repetitive 
activity, such as climbing stairs.  There was marked 
tenderness and pain in April 2002 and swelling and edema in 
May 2004.  In April 2002, the veteran reported sometimes 
having to use a cane or crutches to walk.  In October 2004, 
the veteran reported that his right knee prevented him from 
stooping.  He had difficulty going up or down more than a few 
stairs.  Although his gait was normal, he had to walk slowly 
and was limited to walking only 100 feet at a time.  For all 
these reasons, a higher 20 percent rating is justified for 
limitation of motion of the right knee with functional loss 
and pain.  

A rating higher than 20 percent is not justified because the 
evidence shows no crepitation, incoordination, impaired 
ability to execute skilled movement smoothly, atrophy of 
disuse, or instability of station.  

The veteran is now in receipt of a rating greater than the 
maximum 10 percent rating available under the criteria for 
arthritis.  Arthritis, due to trauma, substantiated by x-ray 
findings, is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  In turn, degenerative 
arthritis (hypertrophic or osteoarthritis) established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).  When 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations, is assigned a 
20 percent evaluation.  X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups is 
assigned a 10 percent evaluation.  Note (1):  The 20 percent 
and 10 percent ratings based on x-ray findings will not be 
combined with ratings based on limitation of motion.  Note 
(2):  The 20 percent and 10 percent ratings based on x-ray 
findings will not be utilized in rating conditions listed 
under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003.  

In summary, the symptomatology associated with the veteran's 
right knee traumatic osteoarthritis with painful motion more 
nearly approximates the criteria for an initial 20 percent 
rating.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The evidence is 
not so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz, 
274 F.3d at 1365.  


Entitlement to an initial rating in excess of 10 percent for
degenerative joint disease of the left knee

The July 2002 rating decision granted service connection and 
an initial 10 percent rating for degenerative joint disease 
of the left knee from May 8, 2001, and the veteran perfected 
a timely appeal of the initial rating.  

A rating higher than 10 percent is not warranted under the 
criteria of Diagnostic Code 5257.  Recurrent subluxation or 
lateral instability of the knee is assigned a 10 percent 
evaluation for slight impairment, a 20 percent evaluation for 
moderate impairment, and a 30 percent evaluation for severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  At the 
April 2002 VA joints examination, the veteran reported giving 
way in the left knee and that he used a knee brace 
frequently.  At the May 2004 VA joints examination, however, 
the left knee exhibited no stiffness, no pain, no weakness, 
no heat, no redness, and no instability.  The veteran 
reported no episodes of dislocation or recurrent subluxation 
in the left knee.  

In summary, the symptomatology associated with the veteran's 
left knee instability more nearly approximates the criteria 
for the 10 percent rating.  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The evidence is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Ortiz, 274 F.3d at 1365.  


Entitlement to an initial rating in excess of 10 percent for
traumatic osteoarthritis with painful motion of the left knee

The July 2002 rating decision granted service connection and 
an initial 10 percent rating for degenerative joint disease 
of the left knee from May 8, 2001, and the veteran perfected 
a timely appeal of the initial rating.  The December 2002 
decision review officer decision granted a separate 10 
percent rating for traumatic osteoarthritis with painful 
motion of the left knee from May 8, 2001, and the veteran 
continued to express disagreement with the separate 
10 percent rating.  

Traumatic osteoarthritis with painful motion of the left knee 
has been evaluated under the criteria for traumatic 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Given the diagnoses and findings of record, the Board will 
consider whether a higher rating is warranted under the 
criteria for traumatic arthritis (Diagnostic Code 5010) and 
limitation of motion (Diagnostic Codes 5260 and 5261) since 
May 8, 2001, when the veteran filed his claim for increased 
rating.  

A rating higher than 10 percent is not justified under the 
criteria for limitation of motion of the left knee.  
Limitation of flexion of a leg is assigned a 0 percent 
evaluation if limited to 60 degrees, a 10 percent evaluation 
if limited to 45 degrees, a 20 percent evaluation if limited 
to 30 degrees, and a 30 percent evaluation if limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Limitation of extension of a leg is assigned a 0 percent 
evaluation if limited to 5 degrees, a 10 percent evaluation 
if limited to 10 degrees, a 20 percent evaluation if limited 
to 15 degrees, a 30 percent evaluation if limited to 20 
degrees, a 40 percent evaluation if limited to 30 degrees, 
and a 50 percent evaluation if limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  Also see 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-
207 (1995).  

With left knee range of motion of flexion to 126 degrees and 
full extension to 0 degrees in May 2004, the veteran was able 
to flex his left leg well past the 60 degrees limitation and 
extend his left leg past the 5 degrees limitation required 
for a minimum 0 percent evaluation.  Although the veteran 
wore a transcutaneous electrical nerve stimulation unit and 
took pain medications, the May 2004 VA examiner characterized 
the veteran's pain as mild to moderate.  In May 2004, the 
left knee showed no stiffness, no weakness, no heat, no 
redness, and no instability, and the evidence showed no 
crepitation, incoordination, impaired ability to execute 
skilled movement smoothly, swelling, atrophy of disuse, or 
instability of station.  Although the veteran reported 
difficulty going up and down more than a few stairs, his gait 
was normal if he walked slowly and limited walking to only 
100 feet at a time.  A rating higher than 10 percent is not 
justified under the criteria for limitation of motion of the 
left knee with functional loss and pain.  

The veteran is already in receipt of the maximum 10 percent 
rating available under the criteria for arthritis.  
Arthritis, due to trauma, substantiated by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  In turn, degenerative arthritis 
(hypertrophic or osteoarthritis) established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations, is assigned a 20 percent 
evaluation.  X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups is assigned a 
10 percent evaluation.  Note (1):  The 20 percent and 10 
percent ratings based on x-ray findings will not be combined 
with ratings based on limitation of motion.  Note (2):  The 
20 percent and 10 percent ratings based on x-ray findings 
will not be utilized in rating conditions listed under 
Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003.  Limitation of motion is technically 
noncompensable, and the arthritis in the veteran's left knee 
represents a single major joint.  Thus, a rating of no more 
than 10 percent is for application.  

For all these reasons, the initial 10 percent rating for left 
knee traumatic osteoarthritis with painful motion should 
continue.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.7; 
Ortiz, 274 F.3d at 1365.  


Entitlement to a rating in excess of 20 percent for
intervertebral disc syndrome of the lumbosacral spine

The May 1974 rating decision granted service connection and 
an initial 10 percent rating for herniated nucleus pulposus 
of the lumbar spine from March 1, 1974.  The November 1997 
rating decision continued the 10 percent rating.  The May 
1974 and November 1997 rating decisions became final because 
the RO notified the veteran of each of the decisions by 
letter, and notices of disagreement were not filed within the 
prescribed time periods.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302.  

The July 2002 rating decision increased the rating to 20 
percent from May 8, 2001, and the veteran perfected an appeal 
of the rating.  The December 2002 hearing review officer 
decision continued the 20 percent rating.  

Intervertebral disc syndrome of the lumbosacral spine has 
been evaluated under the criteria for intervertebral disc 
syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
Given the diagnoses and findings of record, the Board will 
evaluate the veteran's intervertebral disc syndrome of the 
lumbosacral spine under the criteria for limitation of the 
motion of the lumbar spine (Diagnostic Code 5292), 
intervertebral disc syndrome (Diagnostic Codes 5243 and 
5293), lumbosacral strain (Diagnostic Codes 5237 and 5295), 
and arthritis (Diagnostic Codes 5003, 5010, and 5242) since 
May 8, 2001, when the veteran filed his claim for increased 
rating.  

A higher rating cannot be established under the criteria for 
limitation of lumbar spine motion, which is assigned a 
40 percent evaluation if severe and a 20 percent evaluation 
if moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  Also 
see 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 206-207 (1995).  

The worst range of lumbar spine motion was flexion limited to 
64 degrees, extension limited to 22 degrees, left and right 
lateral flexion limited to 20 degrees each, left lateral 
rotation limited to 28 degrees, and right lateral rotation 
limited to 26 degrees at the May 2004 VA examination.  This 
means that four motions had no more than moderate limitation 
of motion and two motions had no more than slight limitation 
of motion.  Moreover, the May 2004 sensory, motor, and 
reflexes examination were normal, and the May 2004 VA 
examiner characterized the veteran's pain as moderate to 
severe.  In December 2002, there was no significant muscle 
spasm or tenderness, and in January 2003 and April 2003, 
there was no more than mild weakness.  In May 2004, there was 
no objective evidence of spasm or weakness or tenderness.  
The evidence showed no crepitation, excess fatigability, 
incoordination, impaired ability to execute skilled movement 
smoothly, swelling, atrophy of disuse, weight loss, fevers, 
malaise, dizziness, visual disturbances, numbness, bladder 
complaints, or bowel complaints.  The veteran did not use a 
brace.  Although he walked slowly, his gait was normal in May 
2004, and he was not unsteady while walking.  A higher rating 
cannot be established under the criteria for limitation of 
lumbar spine motion.  

The Board will now consider whether a higher rating is 
justified under the three possible rating criteria for 
intervertebral disc syndrome.  For the period prior to 
September 23, 2002, the Board will apply only the oldest 
criteria.  For the period from September 23, 2002 to 
September 26, 2003, the Board will apply the more favorable 
of the two older criteria.  For the period from September 26, 
2003, the Board will apply the most favorable of the three 
criteria for intervertebral disc syndrome.  See VAOPGCPREC 3-
2000 (2000).  

A higher rating is not justified under any of the three 
rating criteria for intervertebral disc syndrome.  Effective 
prior to September 23, 2002, moderate intervertebral disc 
syndrome with recurring attacks was assigned a 20 percent 
evaluation, and severe intervertebral disc syndrome with 
recurring attacks and intermittent relief was assigned a 
40 percent evaluation.  Pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc and little intermittent 
relief was assigned a 60 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002) (effective prior to 
September 23, 2002).  

Under the criteria effective from September 23, 2002 to 
September 26, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) was evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  An "incapacitating 
episode" was a period of acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" meant 
orthopedic and neurological signs and symptoms resulting from 
intervertebral disc syndrome that were present constantly, or 
nearly constantly.  A 20 percent evaluation was assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent 
evaluation was assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent evaluation was assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past twelve months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) (effective 
from September 23, 2002 to September 26, 2003).  

Under the criteria effective from September 26, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is rated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  Intervertebral disc syndrome is assigned a 20 
percent evaluation for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 40 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, and a 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004) (effective from September 26, 
2003).  

A September 2004 private magnetic resonance imaging test 
revealed a very severe stenosis at L4-5 with an only slightly 
less severe stenosis at L3-4, mild to moderate stenosis at 
L2-3, and a bulging annulus essentially at all lumbar levels 
with the exception of L5-S1.  The May 2004 VA spine examiner 
found no evidence of any disc syndrome, however, and the 
medical evidence showed none of the necessary absent ankle 
jerk, other neurological findings appropriate to the site of 
a diseased disc, or chronic orthopedic and neurological 
manifestations needed for a higher rating under the criteria 
for intervertebral disc syndrome.  

Similarly, for many of the same reasons, a higher rating is 
not justified under the two possible rating criteria for 
lumbosacral strain.  For the period prior to September 26, 
2003, the Board will apply only the older criteria.  For the 
period from September 26, 2003, the Board will apply the more 
favorable of the older and newer criteria for lumbosacral 
strain.  See VAOPGCPREC 3-2000.  

Under the criteria effective prior to September 26, 2003, 
lumbosacral strain with muscle spasm on extreme forward 
bending with unilateral loss of spine motion in standing 
position was assigned a 20 percent evaluation.  Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, was assigned a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003) 
(effective prior to September 26, 2003).  

Under the criteria effective from September 26, 2003, 
lumbosacral strain is assigned a 20 percent evaluation for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 40 percent evaluation is assigned for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, and a 60 
percent evaluation is assigned for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2004) 
(effective from September 26, 2003).  

The medical evidence did not show the necessary listing of 
the whole spine, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion, narrowing or irregularity of joint space, or 
abnormal mobility on forced motion needed for a higher rating 
under the criteria for lumbosacral strain.  

Although the May 2004 VA diagnoses included degenerative 
joint disease of the lumbosacral spine, a separate rating is 
not available for arthritis because limitation of motion is 
compensable under Diagnostic Code 5292.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5242, 5292.  

For all these reasons, the 20 percent rating for 
intervertebral disc syndrome of the lumbosacral spine should 
continue.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The evidence is 
not so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz, 
274 F.3d at 1365.  


Extraschedular

Extraschedular considerations do not apply because 
exceptional circumstances have not been demonstrated.  
Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b) (2003).  The evidence does not show that the 
veteran's disabilities markedly interfere with employment or 
cause frequent hospitalizations.  In October 2004, the 
veteran testified that he had worked for 18 years as a postal 
employee until 1993.  Although the veteran has been 
unemployed since 1993, the evidence does not show that he has 
tried to apply for more than two other positions.  Referral 
for consideration of an extraschedular rating is not 
currently warranted.  


ORDER

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee is denied.  

Entitlement to an initial 20 percent rating for traumatic 
osteoarthritis with painful motion of the right knee is 
granted, subject to the controlling laws and regulations 
governing the payment of monetary awards.  

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the left knee is denied.  

Entitlement to an initial rating in excess of 10 percent for 
traumatic osteoarthritis with painful motion of the left knee 
is denied.  

Entitlement to a rating in excess of 20 percent for 
intervertebral disc syndrome of the lumbosacral spine is 
denied.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


